Citation Nr: 0629842	
Decision Date: 09/20/06    Archive Date: 09/26/06

DOCKET NO.  01-09 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Columbia, 
South Carolina


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred from April 13, to April 17, 2001.  

(The issues of entitlement to compensation benefits under the 
provisions of 38 U.S.C.A. § 1151, for a disability manifested 
by chest pain, a disability manifested by back pain, a 
circulatory disability, and an abnormal bleeding disorder as 
a result of VA treatment; propriety of a reduction of a 
disability rating for the residuals of a perforation of the 
cecum from 60 percent to noncompensable; propriety of a 
reduction of a disability rating for bilateral hearing loss 
from 40 percent to 30 percent; entitlement to an increased 
(compensable) rating for a shell fragment wound scar; and 
entitlement to a total rating by reason of individual 
unemployability due to service connected disabilities alone, 
will be addressed in a separate decision of the Board.) 


REPRESENTATION

Appellant represented by:	The American Legion
WITNESSES AT HEARING ON APPEAL

Appellant, his spouse and B. D.


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from August 1950 to August 
1953.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the Columbia, South Carolina, 
Medical Center (VAMC) of the Department of Veterans Affairs 
(VA).  

The appeal is REMANDED to the Columbia, South Carolina, 
Regional Office (RO) via the VAMC.  The appellant will be 
notified if further action is required.


REMAND

This case was previously remanded by the Board.  At that 
time, certain actions were to be taken by the VAMC for 
development of the appeal.  A remand by the Board "confers 
on the veteran or other claimant, as a matter of law, the 
right to compliance with the remand orders."  Stegall v. 
West, 11 Vet. App. 268 (1998).   As it is not apparent from 
the claims file that the action has been carried out, and as 
the VAMC has been unable to answer the Board's administrative 
requests made for information regarding the status of the 
appeal, the case must be remanded.  

Accordingly, the case is REMANDED for the following action:

1.	Using the release of information form 
submitted by the veteran in February 
2003, obtain any emergency room 
treatment records, hospital summaries, 
complete clinical records, x-ray 
studies or other imaging records, etc., 
pertaining to said treatment rendered 
April 13-17, 2001 at Palmetto Baptist 
Medical Center. The appellant's 
assistance in obtaining these records 
should be requested as needed.

2.	After the Palmetto Baptist records have 
been obtained, or it is indicated that 
they can not be found, contact the 
Columbia, South Carolina, VA Medical 
Center's Medical Administrative 
Services (MAS) and, if necessary, that 
Regional Office (RO) to search for and 
obtain appellant's MAS folder. After it 
is found, the claims folder with the 
Palmetto Baptist records, and the MAS 
folder, should be submitted to the 
Columbia, South Carolina Medical Center 
for an opinion on the questions in 
Paragraph 3.

3.	After the above development has been 
attempted, make arrangements for the 
Columbia, South Carolina, VA Medical 
Center to have a physician(s) review 
the record and render opinion as to the 
following:

(a)	Was the April 13-17, 2001 
treatment appellant received at 
Palmetto Baptist Medical Center 
for a service-connected disability 
(including residuals of a 
perforation of the cecum that was 
awarded as if it was service-
connected under 38 U.S.C.A. § 1151 
for VA medical treatment) or a 
non-service-connected disability 
associated with and held to be 
aggravating an adjudicated 
service- connected disability?

(b)	Was the April 13-17, 2001 
treatment appellant received at 
Palmetto Baptist Medical Center 
for a medical emergency, the 
nature of which was such that 
delay would have been hazardous to 
life or health? 

(c)	Were VA or other Federal 
facilities feasibly available to 
provide necessary care and 
services for appellant at the time 
of the April 13-17, 2001 treatment 
he received at Palmetto Baptist 
Medical Center, and if so, would 
appellant have been offered such 
treatment? Would VA or other 
Federal facilities have had 
appropriate medical specialists 
available to provide the treatment 
he required at that time? Would it 
have been reasonable, sound, wise, 
or practicable for appellant to 
have attempted to use VA or other 
Federal facilities before seeking 
treatment at Palmetto Baptist 
Medical Center or to obtain prior 
VA authorization for the services 
required?  A complete rationale 
for the opinion(s) rendered should 
be provided.

4.	Thereafter, the VAMC should 
readjudicate the issue on appeal.  If 
the determination remains unfavorable 
to the veteran, he should be provided 
with a supplemental statement of the 
case (SSOC) that addresses all relevant 
actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered.  The veteran 
should be given an opportunity to 
respond to the SSOC prior to returning 
the case to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


